DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 fails to further limit claim 2, as claim 2 recites the same limitations as 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 12, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodall et al. 4,603,888.
In regard to claim 1, Goodall et al. discloses a connecting coupling (11) for a hose (13), the connection coupling comprising a hose nipple (21) on which a rib structure (39) with at least one rib (39) is formed with a closed loop, continuous and non-crossing profile (any one rib structure 39 never crosses over and axially adjacent rib structures 39, as the side surface 37 of one rib stays parallel to the side surface of an adjacent rib 39 around the entire circumference of the nipple 11), and the rib (39) defines a course that has at least one direction change (zig zag pattern of 39).
In regard to claim 3, Goodall et al. discloses a connecting coupling (11) for a hose (13), the connection coupling comprising in a hose nipple (21) on which a rib structure (43) with at least one rib (43) is formed, the at least one rib (43) is formed as a non-crossing circumferential rib (any one rib structure 39 never crosses over and axially adjacent rib structures 39, as the side surface 37 of one rib stays parallel to the side surface of an adjacent rib 39 around the entire circumference of the nipple 11), and includes at least one rib portion (43) that runs obliquely relative to a circumferential direction of the hose nipple (21).
In regard to claim 4, wherein the at least one rib (43) is formed as an ellipse lying obliquely relative to a circumferential direction of the hose nipple (45),
and in the at least one ellipse 43 runs around a preferably cylindrical 45 of the hose nipple (21).
In regard to claim 5, wherein the hose nipple includes a base body (25), the at least one rib (39) is formed on the base body (25), and the base body (25) has a non-cylindrical form (portion 25 is conical, see fig. 3).
In regard to claim 7, wherein the rib (39) is formed running around the hose nipple (21) in at least one of a closed loop.
In regard to claim 12, wherein the hose nipple (21) has a tool separating line (side walls of 39) which defines a mold removal direction, and at every point along the course, the rib (39) is oriented relative to the mold removal direction such that no undercuts occur by orienting side faces of the rib 39 tangentially to the mold removal direction (perpendicular to the plane of the page of fig. 1).
In regard to claim 17, wherein the hose nipple includes a base body (21), the at least one rib (39) is formed on the base body (21), and the base body (21) has a cylindrical form (portion 45 is cylindrical). 
In regard to claim 19, Goodall et al. discloses a connecting coupling for a hose, the connection coupling comprising a hose nipple 11 on which a rib structure 39 with at least one rib is formed, the rib defines a course that has at least one direction change, the rib is formed as a circumferential rib running around the hose nipple, the rib structure includes a further rib (an adjacent rib 39) run at a distance from each other such that a circumferential area between the rib and the further rib is free of any rib (any one rib structure 39 never crosses over and axially adjacent rib structures 39, as the side surface 37 of one rib stays parallel to the side surface of an adjacent rib 39 around the entire circumference of the nipple 11).
Claim(s) 1-3, 6-9, 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birkholz et al. 2017/0241579.
In regard to claim 1, Birkholz et al. discloses (fig. 23) a connecting coupling 1 for a hose (6), the connection coupling comprising a hose nipple (4) on which a rib structure (18) with at least one rib is formed with a closed loop, continuous and non-crossing profile (rib 18 does not cross over adjacent ribs 16), and the rib 18 defines a course that has at least one direction change (see fig. 23).
In regard to claims 2, 9 and 18, Goodall et al. discloses a connecting coupling for a hose (6), the connection coupling comprising in a hose nipple (1) on which a rib structure (18, see fig. 23) with at least one rib (18) is formed, the rib includes a first rib portion (one oblique side 18) and a second rib portion (second oblique side 18) with a holding portion (portion of 18 perpendicular to the longitudinal axis of 1 adjacent to left rib 16 where bottom oblique section 18 changes directions to the top oblique portion 18 in fig. 23) therebetween that extends in a radial plane with respect to a longitudinal axis of the hose nipple, the first rib portion follows a first course direction oblique to the holding portion and the second rib portion follows a second course direction oblique to the holding portion, and the first course direction is oriented at an angle to the second course direction.
In regard to claim 3, Goodall et al. discloses a connecting coupling for a hose (6), the connection coupling comprising in a hose nipple (1) on which a rib structure (18) with at least one rib (18) is formed, the at least one rib (18) is formed as a non-crossing circumferential rib (rib 8 does not cross adjacent ribs 16), and includes at least one rib portion (18) that runs obliquely relative to a circumferential direction of the hose nipple (1).
In regard to claim 6, further comprising at least one further rib 16 which includes a further rib portion which is oriented at an angle to the first rib portion 18 of the at least one rib.
In regard to claim 7, the rib 18 is formed running around the hose nipple in a closed loop.
In regard to claim 8, the first rib portion (bottom portion of 18) adjoins the second rib portion (top portion of 18).
In regard to claim 9, wherein the rib has at least one holding portion (5a) running in a radial plane, and in the at least one holding portion (5a) is at least one of delimited at a first end by the first rib portion (5a).
In regard to claim 11, wherein the hose nipple (1) has a connecting aid (26), and a maximum outer diameter of the connecting aid 26 is at least equal to a maximum outer diameter of the rib structure 18.
In regard to claim 12, wherein the hose nipple (1) has a tool separating line (side walls of 18) which defines a mold removal direction, and at every point along the course, the rib (18) is oriented relative to the mold removal direction such that no undercuts occur by orienting side faces of the rib 18 tangentially to the mold removal direction (perpendicular to the plane of the page of fig. 23).
In regard to claim 13, wherein at least one of the first rib portion (18) is oriented at an angle to at least one of a longitudinal axis of the hose nipple (1).
In regard to claim 14, wherein the at least one rib (18) has a rib profile which is rounded in at least one of a foot region or a head region thereof (see fig. 23).
In regard to claim 15, the at least one rib 18 and the further rib 16 have mutually differeing rib profiles (see fig. 23)
In regard to claim 16, the at least one rib 18 has at least one of a varying thickness (rib 18 is thicker at the base than at the peak of the rib).
In regard to claim 17, wherein the hose nipple includes a base body 4, the at least one rib 18 is formed on the base body 4 and the base body has a cylindrical form.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/4/22 with regard to Goodall 4,603,888 have been fully considered but they are not persuasive.
Regarding claims 1 and 3, Applicant argues that Goodall ‘888 fails to disclose a non-crossing rib.  The Examiner disagrees, as Goodall discloses a rib 39 with a sidewall 37 that changes directions in a zig-zag pattern in a circumferentially loop around the nipple body 11.  Any one rib side wall runs parallel to an adjacent rib sidewall and therefore no rib crosses over another adjacent rib along the circumferential direction of the nipple body.  Therefore the Goodall rejection has been maintained.
Applicant’s arguments with respect to claim(s) 1-2, 9-11 and 13-14  rejected by Goodall 2,139,745 and claims 1 and 16 rejected by Robertson 5,487,571 have been considered but are moot because the new grounds of rejection do not rely on those references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679